In an action pursuant to subdivision 9 of section 297 of the Executive Law to recover damages for an unlawful discriminatory act practiced against her husband, plaintiff appeals from a judgment of the Supreme Court, Westchester County, dated April 16, 1975, which is in favor of defendants upon the trial court’s dismissal of the complaint during the course of a nonjury trial. Judgment affirmed, with $50 costs and disbursements. In our opinion, the spouse of a person discriminated against in violation of section 296 of the Executive Law is an impermissible plaintiff within the meaning of subdivision 9 of section 297 of that law, which grants a right of action in damages to “Any person claiming to be aggrieved by an unlawful discriminatory practice”. As between the victim and the spouse, we hold that it is only the former who falls within the ambit of subdivision 9 of section 297 as the “person * * * aggrieved” (cf. Pappas v New York State Div. of Human Rights, 45 AD2d 973; Matter of Merrill v State Div. of Human Rights, 45 AD2d 548). Cohalan, Acting P. J., Damiani, Rabin, Titone and Hawkins, JJ., concur. [81 Misc 2d 366.]